DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yuke Wang on June 17, 2021.
The application has been amended as follows: 

Claim 1: The claim has been amended as follows:
--1. (Currently Amended) A method, comprising: 
capturing a test signal from a device under test (DUT); 
splicing the test signal into a plurality of test audio files based on a plurality of frequency bins; 
at each frequency bin, comparing each of the plurality of test audio files to a corresponding reference audio file from among a plurality of reference audio files to determine a spectral distance between each of the plurality of test audio files and the corresponding reference audio file, the plurality of reference audio files being associated with a reference signal; 
comparing the spectral distances to respective threshold values; and
calculating a performance score of the DUT based on the comparisons.--

Claim 8: The claim has been amended as follows:
-- 8. (Currently Amended) A non-transitory, tangible computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
capturing a test signal from a device under test (DUT); 
splicing the test signal into a plurality of test audio files based on a plurality of frequency bins; 
at each frequency bin, comparing each of the plurality of test audio files to a corresponding reference audio file from among a plurality of reference audio files to 
comparing the spectral distances to respective threshold values; and 
calculating a performance score of the DUT based on the comparisons.--

Claim 15: The claim has been amended as follows:
-- 15. (Currently Amended) A device comprising: 
a memory storing instructions for measuring and evaluating a signal generated by a device under test (DUT); and 
a processor configured to execute the instructions, the instructions causing the processor to perform operations comprising: 
capturing a test signal from the DUT; 
slicing the test signal into a plurality of test audio files based on a plurality of frequency bins; 
at each frequency bin, comparing each of the plurality of test audio files to a corresponding reference audio file from among a plurality of reference audio files to determine a spectral distance between each of the plurality of test audio files and the corresponding reference audio file, the plurality of reference audio files being associated with a reference signal; 
comparing the spectral distances to respective threshold values; and
calculating a performance score of the DUT based on the comparisons. --

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of capturing a test signal from a device under test; comparing a frequency characteristic of the test signal to a corresponding reference audio file; comparing the spectral differences to a respective threshold value; and calculating a performance score of the device under test based on the comparisons, was known in the art at the time of the invention as evidenced by Krantz et al (US 20070112563 A1). 
However, the Examiner has not found prior art that teaches or suggests the modification of Krantz in order to provide: 
splicing the test signal into a plurality of test audio files based on a plurality of frequency bins; 
at each frequency bin, comparing each of the plurality of test audio files to a corresponding reference audio file from among a plurality of reference audio files to determine a spectral distance between each of the plurality of test audio files and the corresponding reference audio file, the plurality of reference audio files being associated with a reference signal; in a manner as claimed by the independent claims 1, 8 and 15. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654